Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledged Receipt
This office action is responsive to an After Final Amendment (AFCP 2.0) filed on 17 August 2022.  The examiner agrees with the applicant’s representative’s comment in that the Bando et al. (JP 2015093423A) reference should have been properly listed as a rejection regarding Claims 1-8 under 35 U.S.C. § 102(a)(1) and not as a rejection under 35 U.S.C. § 102(a)(2). The examiner thanks the applicant’s representative for assuming that Claims 1-8 have been rejected under 35 U.S.C. § 102(a)(1) regarding the Office Action filed on 17 June 2022.

Drawings
The drawings received on 04 September 2019 are accepted by the examiner.

Specification
The specification received on 04 September 2019 is accepted by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 17 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration of co-pending US Patent Application 16/536235 and US Patent 11,390,112 & US Patent 10,996,084 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-9: 
                Regarding independent Claims 1-9, the prosecution history, especially at the previous Remarks by applicant (After Final Amendment (AFCP 2.0), pages 7-9) filed on 17 August 2022, clearly indicates the reasons for allowance.

The following is an examiner’s statement of reasons for allowance for Claims 1-8: the prior art does not disclose or suggest: A resin decorative part comprising a carbon color layer laminated on the carbon-toned irregular surface and the carbon color layer including a reflective surface reflecting light transmitted through the clear decoration body, the carbon color layer being colored in  a carbon color, and the reflective surface is in contact with the carbon-toned irregular surface in combination with the remaining limitations of the claims.

The following is an examiner’s statement of reasons for allowance for Claim 9: the prior art does not disclose or suggest: A dial plate comprising a carbon color layer laminated on the carbon-toned irregular surface and the carbon color layer including a reflective surface reflecting light transmitted through the clear decoration body, the carbon color layer being colored in  a carbon color, and the reflective surface is in contact with the carbon-toned irregular surface in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
24 August 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861